GARTH, Circuit Judge
dissenting:
We have consistently held that certain procedures must be meticulously followed so that no taint infects the laboratory conditions under which an election takes place. See, e.g., Vitek Electronics, Inc. v. NLRB, 763 F.2d 561, 571 (3d Cir.1985); Season-All Industries, Inc. v. NLRB, 654 F.2d 932, 940 (3d Cir.1981); Zeiglers Refuse Collectors, Inc. v. NLRB, 639 F.2d 1000, 1004 (3d Cir.1981). Nevertheless, in this case, the majority denigrates the importance of these laboratory conditions in union certification elections, maj. op. at 939, in holding that the certification election at Molded Acoustical was neither affected nor flawed by the Union’s promise to waive its $50.00 initiation fee only for those employees who voted for the Union.
Because I am convinced that this improper inducement impermissibly tainted the laboratory conditions that are essential to a fair and unbiased electoral process, I dissent from the majority judgment.
I.
The Board concluded that no reasonable employee would have viewed the fee waiver offer as having been restricted to only those who voted in favor of the Union. Appendix at 223, 235. This conclusion must be accepted if supported by substantial evidence on the record considered as a whole. Black Grievance Comm. v. NLRB, 749 F.2d 1072, 1074 (3d Cir.1984), cert. den. sub. nom., Philadelphia Electric Co. v. Black Grievance Comm., 472 U.S. 1008, 105 S.Ct. 2704, 86 L.Ed.2d 719 (1985). However, the record as a whole is completely barren of evidence that would support the Board’s conclusion.
The Board urges us to consider the fact that the official election notice stated that the election “will be by SECRET ballot under the supervision of the Regional Director of the National Labor Relation’s Board.” NLRB Brief at 12. However, we have not been referred to any portion of the official record in which such a notification appears. Moreover, even if the official election notice were properly before us, it would be of minimal probative value. Such a notice cannot be relied upon to clear up an ambiguity absent some affirmative evidence that it was at least read by the voting employees, and more fundamentally, that its import, i.e. that “secret” really means “secret,” was indeed understood by the employees.
I also cannot attribute any significance to the majority’s argument that the inherent ambiguity of the Union leaflet is somehow undercut by the secret nature -of the balloting procedure. In Zeiglers Refuse Collectors, Inc. v. NLRB, 639 F.2d 1000 (3d Cir.1981), this court was faced with a case in which employees were threatened with physical violence if they did not individually vote in favor of the union in the representation election. Although the threatened employees undoubtedly cast secret ballots, and their intimidators presumably could not discover whether any one of them had in fact voted for the union, the coercion was nevertheless found to be both palpable and real, and this court set aside the election. Id. at 1011.
It is abundantly clear that the record as a whole in this ease — the record upon which we are asked to find that the Union leaflet is reasonably susceptible to only the interpretation put forward by the Board— consists of nothing beyond the disputed leaflet itself. Indeed, such a conclusion is contrary to the clear meaning of the passage:
All employees in the bargaining unit will not have to pay the the [sic] $50.00 Initiation Fee if they vote for the Teamsters to represent them. Also dues will not be payable until there is a signed contract!
*942Appendix at 226 (emphasis added). In my view, the language of this passage is both plain and clear: if you vote for the Union, you will not have to pay the initiation fee; if you do not vote for the Union, you will have to pay the fee. This passage, even when read together with the dubious pronouncement that the election is by secret ballot, cannot constitute substantial evidence in support of the Board’s conclusion, as the majority holds that it does.
II.
Although I am convinced that the proper interpretation of the above passage is that the fee waiver is being offered only to those individuals who vote in favor of the. Union, such a conclusion is well beyond that which is required to invalidate this election. All that need be demonstrated is that the interpretation that I advance be a plausible interpretation for an ambiguously phrased offer. The Board has consistently held that any ambiguity in an initiation fee waiver offer must be construed against the drafting Union. Inland Shoe Manufacturing Co., Inc., 211 NLRB 724 (1974); The Coleman Co., Inc., 212 NLRB 927 (1974); Deming Division, Crane Co., 225 NLRB 657 (1976). See also NLRB v. Semco Printing Center, Inc., 721 F.2d 886, 889 (2d Cir.1983) (“cases following Savair hold that waiver offers, the language of which is ambiguous concerning ‘critical details’ ... violate Savair, notwithstanding how employees may actually construe those offers”).1
The Board itself virtually conceded the existence of this ambiguity when it noted that the Union’s letter “may have been inartfully drafted.” Appendix at 223. Regardless of the Board’s concession, however, such a conclusion is inescapable.
Because the Union’s leaflet statement was at best ambiguous, and because reasonable employees therefore could have taken the Union’s statement to have been an improper inducement to vote in favor of the Union, the election failed to conform to the laboratory conditions that this court has consistently required. Vitek Electronics, Inc. v. NLRB, 763 F.2d 561, 571 (3d Cir.1985) (“extreme care must be taken that the laboratory conditions have not become so tainted that employees may have based their vote not upon conviction, but upon fear or upon any other improperly induced consideration”); Season-All Industries, Inc. v. NLRB, 654 F.2d 932, 940 (3d Cir.1981) (“in establishing and maintaining the ‘laboratory conditions’ conducive to an election, no conduct disruptive or destructive of the exercise of a voter’s free choice can be tolerated”); Zeiglers Refuse Collectors, Inc. v. NLRB, 639 F.2d 1000, 1004 (3d Cir.1981) (“a representation election should be ‘a laboratory in which an experiment may be conducted under conditions as nearly ideal as possible, to determine the uninhibited desires of the employees’ ”).
The Union’s offer unquestionably constitutes an inducement that must invalidate the election result. This election, therefore, should be set aside.
Indeed this case is indistinguishable from other Board decisions setting aside elections because of impermissibly ambiguous fee waiver offers. In Inland Shoe Manufacturing Co., Inc., 211 NLRB 724 (1974), a secret ballot certification election resulted in a Union victory which was contested by the employer. The employer argued that one of the Union’s campaign leaflets violated the Savair rule. The leaflet stated: “There are no initiation fees for charter members of a new local (and that is what you would be). Monthly dues will start when a contract has been made with the Company.” Id.
In Inland Shoe there was ample evidence that the Union’s fee waiver offer was intended to waive fees for all individuals who were employed at the time of the Union’s acceptance. A union organizer had properly explained at an organization meeting that all employees working at the time of the election would be charter members, *943and that only those hired after the election would be subject to the initiation fee. Additionally, the Union’s bylaws required that waiver of initiation fees must apply to all persons who were employees on the date of election. The Board found, however, that the leaflet was ambiguous; some employees may have believed that the initiation fee would be waived only for those signing authorization cards before the election was held. “We find that employees who read Petitioner’s leaflet could reasonably have concluded that it was to their benefit to join Petitioner before the election.” 211 NLRB at 725.
In Inland Shoe, the testimony of the witnesses concerning the Union’s bylaws and representations at an organizational meeting were not sufficient to eliminate the possibility that some employees may have been misled by the leaflet, and the Board set aside the election. In the instant case, where the record is completely barren of evidence that would serve to clear up the ambiguity in the Union’s leaflet, we are required to do no less.2
The majority’s attempt to distinguish Deming Division, Crane Co., 225 NLRB 657 (1976) is similarly unsuccessful. The majority argues that the Deming Division holding is limited to condemning improper pro-union support which occurs prior to the representation election. Maj.Op. at 938 n. 4. Such a distinction fails not only by its own logic, but also under the explicit holding of the case. First, if it is impermissible to attempt to influence an election through the use of pressure to garner sufficient union authorization cards pre-election, it is a fortiorii impermissible to attempt to improperly influence the more important certification election for which the authorization cards are but a precursor. Moreover, as stated in the passage from the case that the majority itself quotes, Deming Division held that a waiver of fees is impermissible not only when it is connected to support for the union before the election [as in the signing of union authorization cards] but also when it is related to a vote in the election. Maj.Op. at 938 n. 4 (quoting Deming Division, 225 NLRB at 659).
“The Board and the courts have emphasized that the existence of a coercive atmosphere, regardless of how such an atmosphere came about, is the critical fact upon which the Board should focus in determining whether a fair and free election was impossible.” Zeiglers Refuse, 639 F.2d at 1005. Here, I am forced to conclude that the eligible voters were presented with an improper inducement to vote in favor of the Union. I must therefore dissent from the majority’s opinion and judgment in this matter. I would grant Molded Acoustical’s petition for review, order the December 30, 1983 election set aside, and deny the Board’s cross petition for enforcement.3

. The holding of NLRB v. Savair Manufacturing Co., 414 U.S. 270, 94 S.Ct. 495, 38 L.Ed.2d 495 (1973), is that a Union's offer to waive initiation fees for only those members who sign recognition slips prior to an election impermissibly allows the Union to buy endorsements. A for-tiorii, a Union's offer to waive initiation fees for only those members who vote for the Union, is an impermissible bribe that should invalidate the election result.


. It is important to note that the result of this election would have been changed by a swing of only three votes. Appendix at 222. This court should be particularly scrupulous in insuring that fair conditions surrounded a closely contested election. See Savair, 414 U.S. at 278, 94 S.Ct. at 499 (noting that a swing of only one vote in that election would have changed the result).


. In light of the fact that I would hold the certification election invalid, I do not find it necessary to address the other claims made by the company.